COURT OF APPEALS OF VIRGINIA
UNPUBLISHED


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner


              EDWIN RUDOLFO ROMERO MEDRANO
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0154-17-3                                         PER CURIAM
                                                                                  MAY 16, 2017
              NEW TECH, LLC AND
               ERIE INSURANCE EXCHANGE


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (J. William Snyder, Jr.; The Law Offices of Will Snyder, P.L.L.C.,
                               on brief), for appellant.

                               (Richard D. Lucas; Lucas & Kite, PLC, on brief), for appellees.


                     Edwin Rudolfo Romero Medrano appeals a decision of the Workers’ Compensation

              Commission (“the Commission”) finding that he was not entitled to workers’ compensation

              benefits because he was not the direct employee of New Tech, LLC. We have reviewed the

              record and the Commission’s opinion and find that this appeal is without merit. Accordingly, we

              affirm for the reasons stated by the Commission in its final opinion. See Medrano v. New Tech,

              LLC, JCN No. VA02000023023 (Va. Wrk. Comp. Dec. 28, 2016). We dispense with oral

              argument and summarily affirm because the facts and legal contentions are adequately presented

              in the materials before the Court and argument would not aid the decisional process. See Code

              § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.